Exhibit 10.4


FINDER AGREEMENT




October 22, 2010


VISTA GOLD CORP.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127


Attention:                      Michael B. Richings, Chief Executive Officer




Dear Sirs:


Sprott Asset Management L.P. (the “Finder”), understands that Vista Gold Corp.
(“Vista” or the “Corporation”) proposes to issue and sell on a private placement
basis up to 14,676,740 special warrants (“Special Warrants”) at a price of
US$2.30 per Special Warrant (the “Offering Price”) for total subscription
proceeds of approximately US$33,756,502 (the “Offering”).  Each Special Warrant
will be deemed to be exercised, upon receipt of the approval of Vista’s
shareholders of the Offering, without additional consideration, for one common
share in the capital of the Corporation (a “Share”) and one common share
purchase warrant (a “Warrant”), subject to adjustment, in certain circumstances
as described in the Special Warrant Indenture (as hereinafter defined) governing
the Special Warrants.
 
The Finder acknowledges that, in connection with the Offering, Sprott Private
Wealth L.P. and Wellington West Capital Markets Inc. (collectively, the
“Agents”) will also act as agents, and that Global Resource Investments, Ltd.
(the “U.S. Finder”) will also act as a finder, in connection with identifying
other purchasers of Special Warrants pursuant to the Offering.
 
Each Warrant will be exercisable to acquire, subject to adjustment as set out in
the Warrant Indenture (as hereinafter defined), one common share in the capital
of the Corporation (a “Warrant Share”) at any time from the issuance of the
Warrant until 4:30 p.m. (Vancouver time) on the date (the “Expiry Date”) which
is the earlier of the date that is five years after the Closing Date (as
hereinafter defined), and the 25th business day following the date on which the
Corporation provides notice that an Acceleration Event (as hereinafter defined)
has occurred, at the Exercise Price (as hereinafter defined).
 
The Offering is subject to, among other things, approval of the shareholders of
the Corporation of the terms of the Offering, as required by the Toronto Stock
Exchange, the NYSE Amex and any other applicable authorities.
 
An amount equal to 100% of the gross proceeds from the sale of the Special
Warrants (the “Escrowed Amount”) will be deposited into escrow (“Escrow”) with
the Special Warrant Agent (as hereinafter defined) and will be dealt with in
accordance with the terms of the Special Warrants (as summarized in Section 5
hereof).
 

 
- 1 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

DEFINITIONS
 


1.
Definitions

 
In this Agreement:
 
“Acceleration Event” means any time the closing trading price of the Common
Shares on the NYSE Amex is at least 35% above the then current Exercise Price of
the Warrants on 15 or more consecutive trading days;
 
“Agency Agreement” means the agency agreement between the Corporation and the
Agents dated on or about the date hereof, as such agreement may be amended or
restated from time to time;
 
“Agents”  has the meaning given to it in the second paragraph of this Agreement;
 
“Business Day” means a day which is not a Saturday, a Sunday or a statutory or
civic holiday in Vancouver, British Columbia, Toronto, Ontario or Denver,
Colorado;
 
“Canadian Securities Laws” means, as applicable, the securities laws,
regulations, rules, instruments, rulings, orders and notices in each of the
provinces and territories of Canada, and the applicable policy statements issued
by the securities regulators or regulatory authorities in each of the provinces
and territories of Canada;
 
“Closing” means the completion of the issue and sale by the Corporation of the
Special Warrants;
 
“Closing Date” means October 22, 2010 or such other date as the Corporation, the
Finder, the U.S. Finder and the Agents may agree upon in writing;
 
“Closing Time” means 9:00 a.m. (Vancouver time) on the Closing Date or such
other time on the Closing Date as the Corporation, the Finder, the U.S. Finder
and the Agents may agree;
 
“Common Shares” means the common shares in the capital of the Corporation;
 
“Compensation Warrants” has the meaning given to it in subsection 8(b) of this
Agreement;
 
“Compensation Warrant Certificate” means the certificate representing the
Compensation Warrants;
 
“Compensation Warrant Share” has the meaning given to it in subsection 8(b) of
this Agreement;
 
“Corporation” means Vista Gold Corp.;
 
“Escrow Deadline” means 4:30 p.m. (Vancouver time) on December 15, 2010 or such
other date as may be agreed to by the Agents, the Finder, the U.S. Finder and
the Corporation;
 
“Escrowed Funds” has the meaning given to it in Section 5;


“Exercise Price” means:
 
 
(i)
US$3.50 at any time up to and including 4:30 p.m. (Vancouver time) on the first
anniversary of the Closing Date;

 

 
- 2 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
(ii)
US$4.00 at any time after the first anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the second anniversary of the
Closing Date;

 
 
(iii)
US$4.50 at any time after the second anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the third anniversary of the Closing
Date;

 
 
(iv)
US$5.00 at any time after the third anniversary of the Closing Date and up to
and including 4:30 p.m. (Vancouver time) on the Expiry Date;

 
“Exercise Date” means, with respect to any Special Warrants, the date upon which
the Special Warrants are deemed to be exercised;
 
“Finder’s Fee” means the consideration in the form of securities provided to the
Finder as set forth in subsections 8(a) and (b) of this Agreement;
 
“Indemnified Party” has the meaning given to it in Section 10 of this Agreement;
 
“Meeting” means the special meeting of the shareholders of the Corporation at
which the Shareholder Approval will be sought;
 
“misrepresentation”, “material fact”, “material change”, “affiliate”,
“associate” shall have the respective meanings given to it in the Securities Act
(British Columbia);
 
“NI 45-106” has the meaning given to it in subsection 3(a) of this Agreement;
 
“Notice” has the meaning given to it in Section 17 of this Agreement;
 
“NYSE Amex” means NYSE Amex Equities stock exchange;
 
“Purchaser” means a purchaser of Special Warrants pursuant to the Offering;
 
“Regulation S” means Regulation S as promulgated under the U.S. Securities Act;
 
“Securities” means the Special Warrants, the Common Shares and Warrants issuable
upon exercise of the Special Warrants and the Common Shares issuable upon
exercise of the Warrants;
 
“Services” has the meaning given to it in Section 2 of this Agreement;
 
“Shareholder Approval” means the passing of a resolution by the majority of the
shareholders of the Corporation at a special meeting of shareholders approving
the terms of the Offering;
 
“Special Warrant Agent” means Computershare Trust Company of Canada in its
capacity as special warrant agent under the Special Warrant Indenture;
 
“Special Warrant Indenture” means the indenture to be dated as of the Closing
Date, and to be entered into between the Corporation and the Special Warrant
Agent pursuant to which the Special Warrants will be issued;
 
“Special Warrants” has the meaning given to it in the first paragraph of this
Agreement;
 

 
- 3 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

“Subscription Agreements” means collectively, the subscription agreements
entered into between the Corporation and each of the Purchasers in respect of
the Offering and includes all schedules thereto;
 
“TSX” means the Toronto Stock Exchange;
 
“United States” or “U.S.” means the United States of America, its territories
and possessions, any state of the United States, and the District of Columbia;
 
“U.S. Finder”  has the meaning given to it in the second paragraph of this
Agreement;
 
“U.S. Person” means a “U.S. person” as such term is defined in Regulation S;
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;
 
“Warrant Agent” means Computershare Trust Company of Canada in its capacity as
warrant agent under the Warrant Indenture;  and
 
“Warrant Indenture” means the indenture to be dated as of the Closing Date, and
to be entered into between the Corporation and the Warrant Agent pursuant to
which the Warrants will be issued.
 
Unless otherwise expressly provided in this Agreement, words importing only the
singular number include the plural and vice versa and words importing gender
include all genders. References to “Sections”, “subsections” or “clauses” are to
the appropriate section, subsection or clause of this Agreement.
 
TERMS AND CONDITIONS


2.
Description of Services

 
The Finder hereby agrees to provide services as a finder in respect of the
Offering (the “Services”).  The Services shall include:
 
 
·
using commercially reasonable efforts to identify certain funds managed by the
Finder as potential purchasers of Special Warrants, with whom the Finder has
pre-existing business relationships and who the Finder reasonably believes are
qualified to participate in the Offering;

 
 
·
arranging for such investors to receive, or directing them where to obtain,
corporate and business related information of the Corporation from publicly
available sources, including SEDAR and EDGAR;

 
 
·
introducing such investors to management of the Corporation and, if requested,
assisting such qualified investors in completing the Subscription Agreement; and

 
 
·
gathering and forwarding the completed Subscription Agreements to the
Corporation’s legal counsel and the funds therefor to the Special Warrant Agent
to hold, in escrow, pending shareholder approval of the Offering.

 
The Corporation acknowledges and confirms that:
 
 
(a)
the Services are provided as a finder and facilitator only and not as the
Corporation’s agent; and

 

 
- 4 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
(b)
the Finder shall not bear any responsibility or assume any liability for any
statements made by the Corporation in connection with the Offering, including
the accuracy of any representations made by the Corporation to any investors in
the Subscription Agreement.

 
3.
Conduct of the Services

 
The Finder acknowledges that the securities to be offered in the Offering,
including Special Warrants, Shares, Warrants, and Warrant Shares, and issued as
part of the Finder’s Fee (and as part of the fees payable to the Agents and the
U.S. Finder), including Compensation Warrants and Compensation Warrant Shares,
may only be offered, sold and issued pursuant to exemptions from the prospectus
requirements in Canada. Accordingly, the activities of the Finder shall be
limited to the location, identification and introduction to the Corporation of:
 
 
(a)
‘accredited investors’ (as such term is defined in National Instrument 45-106
Prospectus and Registration Exemptions of the Canadian Securities Administrators
(“NI 45-106”)) resident in Canada;

 
 
(b)
investors located outside of Canada and the United States (in accordance with
the following two paragraphs) and are able to purchase such securities in
accordance with applicable local securities law;

 
 
(c)
the parties acknowledge that the Securities have not been and will not be at the
time of issuance registered under the U.S. Securities Act or applicable state
securities laws, except for the Common Shares issuable upon exercise of the
Warrants which may be registered at the time of issuance and the Special
Warrants may not be offered or sold in the United States or to, or for the
account or benefit of, U.S. Persons except pursuant to exemptions from the
registration requirements of the U.S. Securities Act and the applicable laws of
any applicable state of the United States.  Accordingly, the Corporation and the
Finder agree that Finder will not provide any services in the United States and
will not locate, identify or introduce any person that is in the United States,
a U.S. Person or a person acting for the account or benefit of U.S. Person; and

 
 
(d)
none of the Finder, its affiliates nor any person acting on their behalf: (i)
has made or will make any offer to sell or any solicitation of an offer to buy,
any Special Warrants to any person within the United States or to, or for the
account or benefit of, any U.S. Person; (ii) has made or will make any
identification or introduction of a person unless such person is, or the Finder
reasonably believes that such person is, not a U.S. Person nor a person within
the United States and is not acting for the account or benefit of any U.S.
Person; (iii) has engaged or will engage in any “directed selling efforts” (as
defined in Regulation S) in the United States with respect to the Special
Warrants.

 


4.
Finder’s Representations, Warranties and Covenants

 
The Finder represents and warrants to, and covenants with, the Corporation that
it:
 
 
(a)
is a validly created limited partnership with an office at the address set out
on the first page hereof;

 
 
(b)
is neither an insider, nor an associate of an insider of, the Corporation and
deals at arm’s length to the Corporation;

 
 
(c)
is an ‘accredited investor’ as defined in NI 45-106;

 

 
- 5 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
(d)
is at the time hereof, and as of the time it will carry out the Services will
be, duly registered and in good standing with respect thereto as an exempt
market dealer under applicable securities legislation in Canada;

 
 
(e)
will not make any representations concerning the Corporation not authorized by
the Corporation in writing or untrue statement of a material fact nor omit to
state a material fact required to be stated or necessary to make any statement
not misleading;

 
 
(f)
has complied and will comply with the applicable Canadian Securities Laws in
connection with the distribution of the Special Warrants, and shall offer the
Special Warrants for sale to the public directly upon the terms and conditions
set out in this Agreement.

 
 
(g)
shall distribute the Special Warrants in a manner which complies with and
observes all applicable Canadian Securities Laws and will not, directly or
indirectly, offer, sell or deliver any Special Warrants to any person in any
jurisdiction other than Canada except in a manner which will not require the
Corporation to comply with the registration, prospectus, filing or other similar
requirements under the applicable securities laws of such other jurisdictions;

 
 
(h)
has and shall maintain all business and professional licenses, registrations and
permits necessary or appropriate, and agrees to obtain and maintain any such
license, registration or permit that may hereafter become necessary or
appropriate, under all applicable laws and regulations, and shall otherwise
comply with all applicable laws and regulations to complete the services under
this Agreement;

 
 
(i)
will only provide the Services, and receive the Finder’s Fee, in compliance with
the laws of the jurisdictions in which the Offering is offered and sold;

 
 
(j)
the Finder (i) is not a person in the United States or a U.S. person, (ii) is
not receiving the Finder’s Special Warrants, including the Common Shares and
Warrants issuable upon exercise of the Finder’s Special Warrants, or the
Compensation Warrants for the account or benefit of a U.S. Person, (iii) has no
present intention of distributing the Finder’s Special Warrants, including the
Common Shares and Warrants issuable upon exercise thereof, or the Compensation
Warrants into the United States or to, or for the account or benefit of, a U.S.
Person, (iv) the Finder will not offer, sell, pledge or transfer, directly or
indirectly, any of the Finder’s Securities, Compensation Warrants or
Compensation Warrant Shares into the United States or to, or for the account or
benefit of a U.S. Person, unless pursuant to an exemption from the registration
requirements of the U.S. Securities Act and any applicable state securities
laws, and (v) the Finder will not engage in any hedging transactions in relation
to the Securities, the Compensation Warrants or the Compensation Warrant Shares
except in accordance with the U.S. Securities Act;

 
 
(k)
the Finder acknowledges that the Finder’s Special Warrants, the Warrants
issuable upon exercise of the Finder’s Special Warrants and the Compensation
Warrants may not be exercised by a person in the United States, a U.S. Person or
for the account or benefit of a U.S. Person and the Common Shares issuable upon
exercise of the Finder’s Special Warrants, the Warrants issuable upon exercise
of the Finder’s Special Warrants, or the Compensation Warrants may not be
delivered to an address in the United States unless such exercise is registered
under the U.S. Securities Act and any applicable securities laws of any state of
the United States or such exercise is pursuant to an exemption from such
registration requirements where the Corporation has received an opinion of legal
counsel of recognized standing in form and substance reasonably satisfactory to
the

 

 
- 6 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

Corporation and the Special Warrant Agent or Warrant Agent, as the case may be,
to such effect;
 
 
(l)
the Finder acknowledges that the Compensation Warrants and the Compensation
Warrant Shares will be “restricted securities” within the meaning of Rule 144
under the U.S. Securities Act and will be subject to a “hold period” pursuant to
Rule 144 under the U.S. Securities Act during which such securities may not be
offered, sold, pledged or otherwise transferred except pursuant to registration
under the U.S. Securities Act and in accordance with all applicable state
securities laws, pursuant to the requirements of Regulation S, or pursuant to an
exemption from such registration requirements.  The Finder acknowledges that
removal of the U.S. restrictive legend pursuant to resales under Rule 904 of
Regulation S is not permitted pursuant to Rule 905 of Regulation S; and

 
 
(m)
The Finder agrees that it will send to each “distributor” (as defined in
Regulation S), dealer (as defined in Section 2(a)(12) of the U.S. Securities
Act), or other person who is receiving a selling concession, fee or other
remuneration in respect of the Securities to which it sells Securities during
the six months after the later of the commencement of the Offering and the date
of closing of the Offering (the “Distribution Compliance Period”), a
confirmation or other notice setting forth that during the Distribution
Compliance Period offers and sales of the Securities within the United States or
to, or for the account or benefit of, U.S. Persons may not be made, except in
compliance with Regulation S under the U.S. Securities Act, pursuant to
registration of the Securities under the U.S. Securities Act or pursuant to an
available exemption from the registration requirements of the U.S. Securities
Act.

 


5.
Escrow

 
The Corporation and agrees that an amount equal to 100% of the gross proceeds of
the Offering (the “Escrowed Funds”) will be held by the Special Warrant Agent in
accordance with the terms of the Special Warrant Indenture until the
Meeting.  After the Meeting, the Escrowed Funds will be distributed as follows:
 
 
(i)
if the Shareholder Approval is obtained at the Meeting prior to the Escrow
Deadline, the Escrowed Funds (together with all interest earned thereon) will be
released to the Corporation; and

 
 
(ii)
if the Shareholder Approval is not obtained at the Meeting or on or before the
Escrow Deadline, the Escrowed Funds will be returned to the Purchasers and any
interest thereon will be released to the Corporation.

 
6.
Representations and Warranties of the Corporation

 
All representations and warranties made by the Corporation in the Agency
Agreement are incorporated by reference herein and made to and for the benefit
of the Finder.
 
7.
Covenants of the Corporation

 
The Corporation hereby covenants that the Corporation shall:
 
 
(a)
duly execute the Subscription Agreements which have been duly completed by the
Purchasers, the Special Warrant Certificates and the Special Warrant Indenture,
and duly

 

 
- 7 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
and punctually perform all the obligations to be performed by it under the
Subscription Agreements, the Special Warrant Certificates and the Special
Warrant Indenture;

 
 
(b)
use commercially reasonable efforts to obtain the approval of the TSX and NYSE
Amex to list the Shares, Warrant Shares and Compensation Warrant Shares on such
stock exchanges on that date which is four months and one day after the Closing
Date, subject only to standard listing conditions in respect of the TSX and
subject only to official notice of issuance if required in respect of NYSE Amex;

 
 
(c)
use commercially reasonable efforts obtain the approval of the TSX to list the
Warrants on such stock exchange on that date which is four months and one day
after the Closing Dates, subject only to the standard listing conditions of the
TSX;

 
 
(d)
fulfil all legal requirements to permit the creation, issuance, offering and
sale of the Special Warrants and file or cause to be filed all documents,
applications, forms or undertakings reasonably required to be filed by the
Corporation and take or cause to be taken all action reasonably required to be
taken by the Corporation in connection with the purchase and sale of the Special
Warrants so that the distribution of the Special Warrants may lawfully occur by
way of exemption from the requirement to file a prospectus in Canada or a
registration statement in the United States or similar document in any other
jurisdiction;

 
 
(e)
until the Exercise Date shall have occurred, use commercial reasonable efforts
to promptly provide to the Finder, prior to the publication, filing or issuance
thereof, any communication to the public;

 
 
(f)
ensure that the Special Warrants and Compensation Warrants when issued on the
Closing Date contain all material attributes substantially in the form described
in this Agreement and that the Shares and Warrants, the Warrant Shares and the
Compensation Warrant Shares duly reserved and allotted for issuance upon the due
exercise of the Special Warrants, Warrants or Compensation Warrants, as the case
may be, in accordance with their terms;

 
 
(g)
ensure that the Special Warrants (upon payment therefor), the Shares and
Warrants (upon the deemed exercise of the Special Warrants), the Compensation
Warrants, the Warrant Shares (upon due exercise of the Warrants) and the
Compensation Warrant Shares (upon due exercise of the Compensation Warrants)
will be validly issued as fully paid and non-assessable securities in the
capital of the Corporation;

 
 
(h)
comply with each of the covenants of the Corporation set out in the Subscription
Agreements and the Special Warrant Indenture; and

 
 
(i)
use commercially reasonable efforts to obtain, at or prior to the Escrow
Deadline, the Shareholder Approval.

 
8.
Fees and Expenses

 
 
(a)
In consideration of the Services, the Corporation agrees to issue to the Finder
that number of Special Warrants equal to 5% of the aggregate number of Special
Warrants purchased by Purchasers introduced to the Corporation by the Finder
pursuant to the Offering.

 
 
(b)
The Corporation also agrees to issue to the Finder that number of compensation
warrants (“Compensation Warrants”) equal to 5% of the aggregate number of
Special Warrants purchased by Purchasers introduced to the Corporation by the
Finder. Each Compensation Warrant shall be exercisable for one Common Share (a
“Compensation

 

 
- 8 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

Warrant Share”) at a price of US$2.30 for a period of two years following the
Closing Date.
 
 
(c)
The Corporation shall reimburse the Finder for, all reasonable fees and
disbursements of the Finder’s legal counsel as well as all reasonable
“out-of-pocket” expenses of the Finder (the “Finder’s Expenses”).

 
9.
Closing

 
The purchase and sale of the Special Warrants shall be completed at the Closing
Time at the offices of Borden Ladner Gervais LLP, Vancouver, British Columbia or
at such other place or places as may be agree upon.
 
It shall be a condition precedent to the closing of the Offering as it relates
to investors introduced by the Finder that the Corporation shall:


 
(a)
prepare forms of the Subscription Agreement and Warrant, Special Warrant and
Compensation Warrant certificates in consultation with, and subject to the
approval of, acting reasonably, the Finder and its legal counsel; and



 
(b)
deliver to the Finder and its legal counsel an opinion regarding various
Canadian legal matters related to the Offering and a certificate of an officer
of the Company regarding various factual matters, in each case in a form
reasonably acceptable to the Finder and their legal counsel.



10.
Indemnity

 
 
(a)
The Corporation covenants and agrees to indemnify and save harmless each of the
Finder and its affiliates, and their respective directors, officers, employees,
shareholders and agents (collectively, “Finder’s Personnel”), against all losses
(other than loss of profits), claims, damages, liabilities, and reasonable costs
or expenses, whether joint or several, caused or incurred by reason of or in
connection with the transactions contemplated hereby including, without
limitation, the following:

 
 
(i)
the omission or alleged omission to state in any certificate of the Corporation
or of any officer of the Corporation delivered in connection with the Offering
any material fact required to be stated therein where such omission or alleged
omission constitutes or is alleged to constitute a misrepresentation;

 
 
(iii)
the non-compliance or alleged non-compliance by the Corporation with any
material requirement of applicable securities laws, including the Corporation’s
non-compliance with any statutory requirement to make any document available for
inspection; and

 
 
(iv)
a material breach of any representation, warranty or covenant of the Corporation
contained in this Agreement to be entered into in connection with the Offering
or the failure of the Corporation to comply in all material respects with any of
its obligations hereunder or thereunder, and will reimburse the Finder and any
Finder’s Personnel promptly upon demand for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such losses, claims, damages, liabilities or actions in respect thereof, as
incurred.

 

 
- 9 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
The Corporation shall not, without the prior written consent of the Finder,
which shall not be unreasonably withheld, settle or compromise or consent to the
entry of any judgment

 

 
- 10 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not the Finder or any
of the Finder’s Personnel are a party to such claim, action, suit or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of the Finder and Finder’s Personnel from all liability
arising out of such claim, action, suit or proceeding.  Notwithstanding the
foregoing, an indemnifying party shall not be liable for the settlement of any
claim or action in respect of which indemnity may be sought hereunder effected
without its written consent, which consent shall not be unreasonably withheld.


 
(b)
If any matter or thing contemplated by this indemnity shall be asserted against
any party in respect of which indemnification is or might reasonably be
considered to be provided (an "Indemnified Party"), such Indemnified Party will
notify the Corporation as soon as possible and in any event on a timely basis,
of the nature of such claim, provide copies of relevant documentation, keep the
Corporation advised of the progress thereof and discuss with the Corporation any
significant actions proposed.  The Corporation shall be entitled (but not
required) to assume the defence of any suit brought to enforce such claim;
provided, however, that the defence shall be through legal counsel acceptable to
the Indemnified Party, acting reasonably, and that no settlement may be made by
the Corporation or the Indemnified Party without the prior written consent of
the other, such consent not to be unreasonably withheld.

 
 
(c)
The indemnity in subsection (a) shall not apply to the extent that: (i) such
Indemnified Party has been negligent or has committed wilful misconduct or any
fraudulent act in the course of its performance of professional services
rendered under this Agreement; or (ii) such losses, expenses, claims, damages or
liabilities to which the Indemnified Party may be subject were caused by the
negligence, wilful misconduct or fraudulent act of the Indemnified Party.

 
 
(d)
In any claim, the Indemnified Party shall have the right to retain other counsel
to act on the Indemnified Party's behalf, provided that the fees and
disbursements of such other counsel reasonably incurred shall be paid by the
Indemnified Party, unless (i) the Corporation and the Indemnified Party mutually
agree to retain such other counsel, (ii) the Corporation fails to appoint
counsel to act on behalf of the Indemnified Party in respect of such claim
within a reasonable period of time, or (iii) the named parties to any such claim
(including any third or implicated party) include both the Indemnified Party on
the one hand and the Corporation, on the other hand, and the representation of
the Corporation and the Indemnified Party by the same counsel would be
inappropriate due to actual or potential conflicting interests. In the event
that the Indemnified Party retains other counsel to act on the Indemnified
Party's behalf in accordance with clause (i), (ii) or (iii) above, the fees and
disbursements of such other counsel shall be paid by the Corporation to the
extent that they have been reasonably incurred.

 
 
(e)
With respect to any Indemnified Party who is not a party to this Agreement, it
is the intention of the Corporation to constitute the Finder as trustee for such
Indemnified Party of the rights and benefits of this Section and the Finder
agrees to accept such trust and to hold the rights and benefits of this Section
in trust for an on behalf of such Indemnified Party.

 
11.
Contribution

 
 
(a)
Contribution by Corporation

 

 
- 11 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

 
In order to provide for a just and equitable contribution in circumstances in
which the indemnity provided in Section 10 would otherwise be available in
accordance with its terms but is, for any reason (other than the occurrence of
the events referred to in subsections 10(c)(i) and (ii)), unavailable to or
unenforceable by the Finder or enforceable otherwise than in accordance with its
terms or insufficient to hold any Indemnified Party harmless, the Corporation
shall contribute to the amount paid or payable by any Indemnified Party in such
proportion as is appropriate to reflect not only the relative benefits received
by the Corporation on the one hand and any Indemnified Party on the other hand
but also the relative fault of the Corporation or any Indemnified Party as well
as any relevant equitable considerations. The Corporation shall in any event be
liable to contribute to the amount paid or payable by an Indemnified Party as a
result of a claim under Section 10, any amounts in excess of the Finder’s Fee or
any portion of such fee actually received by the Indemnified Party.  The Finder
shall not in any event be liable to contribute, in the aggregate, any amounts in
excess of the Finder’s Fee or any portion of such fee actually
received.  However, no party who has engaged in any fraud, fraudulent
misrepresentation, wilful misconduct or negligence shall be entitled to claim
contribution from any person who has not engaged in such fraud, fraudulent
misrepresentation, wilful misconduct or negligence.

 
 
(b)
Right of Contribution in Addition to Other Rights

 
The rights to contribution provided in this Section shall be in addition to and
not in derogation of any other right to contribution which the Finder may have
by statute or otherwise at law.
 
 
(c)
Calculation of Contribution

 
If the Corporation may be held to be entitled to contribution from the Finder
under the provisions of any statute or at law, the Corporation shall be limited
to contribution in an amount not exceeding the lesser of:
 
 
·
the portion of the full amount of the loss or liability giving rise to such
contribution for which the Finder is responsible, as determined in subsection
11(a), and

 
 
·
the amount of the aggregate fee actually received by the Finder from the
Corporation under this Agreement.

 
 
(d)
Right of Contribution in Favour of Others

 
With respect to any Indemnified Party who is not a party to this Agreement, it
is the intention of the Corporation to constitute the Finder as trustees for
such Indemnified Party of the rights and benefits of this Section and the Finder
agree to accept such trust and to hold the rights and benefits of this Section
in trust for and on behalf of such Indemnified Party.
 
12.
Severability

 
If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement and such void or unenforceable provision shall
be severable from this Agreement.
 
13.
Survival of Representations and Warranties

 

 
- 12 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

The representations, warranties, covenants, obligations and agreements of the
Corporation contained in this Agreement and in any certificate delivered
pursuant to this Agreement or in connection with the purchase and sale of the
Special Warrants shall survive the purchase of the Special Warrants and shall
continue in full force and effect for a period of two years following the
Closing Date regardless of any subsequent disposition of the Special Warrants by
the Purchasers and shall not be limited or prejudiced by the distribution of the
Special Warrants.
 
14.
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
15.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
British Columbia and the laws of Canada applicable in British Columbia and the
parties hereto irrevocably attorn to the non-exclusive jurisdiction of the
courts of such province.
 
16.
Funds

 
Unless otherwise specified, all funds referred to in this Agreement shall be in
United States dollars.
 
17.
Notice

 
Unless otherwise expressly provided in this Agreement, any notice or other
communication to be given under this Agreement (a “Notice”) shall be in writing
addressed as follows:
 
If to the Corporation, addressed and sent to:


Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, CO 80127


Attention:  Michael B. Richings, Chief Executive Officer
Fax:
Email:


with a copy (which shall not constitute notice) to:


Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street
P.O. Box 48600
Vancouver, BC
V7X 1T2


Attention:                      Melanie M. Bradley
Fax:                      (604) 622-5824
Email:                      mebradley@blg.com


If to the Finder, addressed and sent to:

 
- 13 -

--------------------------------------------------------------------------------

 
Exhibit 10.4



Sprott Asset Management LP
Royal Bank Plaza
South Tower, Suite 2700
200 Bay Street, P.O. Box 27
Toronto, Ontario
M5J 2J1


Attention:                      Kirstin McTaggart
Fax:                      (416) 943-4065
Email:                      kmctaggart@sprott.com


with a copy (which shall not constitute notice) to:


Heenan Blaikie LLP
Bay Adelaide Centre
Suite 2900, P.O. Box 2900
333 Bay Street
Toronto, Ontario
M5H 2T4


Attention:                      Sonia Yung
Fax:                      (416) 360-8425
Email:                      syung@heenan.ca


or to such other address as any of the persons may designate by Notice given to
the others.
 
Each Notice shall be personally delivered to the addressee or sent by fax to the
addressee and (i) a Notice which is personally delivered shall, if delivered on
a Business Day, be deemed to be given and received on that day and, in any other
case, be deemed to be given and received on the first Business Day following the
day on which it is delivered; and (ii) a Notice which is sent by fax shall be
deemed to be given and received on the first Business Day following the day on
which it is sent.
 
18.
Entire Agreement

 
The provisions herein contained constitute the entire agreement between the
parties relating to the Offering and supersede all previous communications,
representations, understandings and agreements between the parties with respect
to the subject matter hereof whether verbal or written.
 
19.
Press Releases

 
Any press release connected with the Offering issued by the Corporation shall be
issued only after consultation with the Finder and in compliance with Canadian
Securities Laws and applicable securities laws in the United States.
20.
Counterparts

 
This Agreement may be executed by anyone or more of the parties to this
Agreement in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
21.
Facsimile

 

 
- 14 -

--------------------------------------------------------------------------------

 
Exhibit 10.4

The Corporation and the Finder shall be entitled to rely on delivery by
facsimile of an executed copy of this Agreement and acceptance by the
Corporation and the Finder of that delivery shall be legally effective to create
a valid and binding agreement between the Corporation and the Finder in
accordance with the terms of this Agreement.
 


 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
- 15 -

--------------------------------------------------------------------------------

 
Exhibit 10.4



If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing this letter where indicated
below and returning the same to the Finder upon which this letter as so accepted
shall constitute an agreement among us.
 
Yours very truly,




SPROTT ASSET MANAGEMENT L.P. by its general partner, Sprott Asset Management GP
Inc.








By:           /s/  Kristin McTaggart
/s/                                                                
Authorized Officer






 


 
The foregoing offer is accepted and agreed to as of the date first above
written.




VISTA GOLD CORP.








By:           /s/  Michael B. Richings
/s/                                                                
Authorized Officer













 
- 16 -

--------------------------------------------------------------------------------

 
